Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.	
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
5.	Claims 61-62 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Haynes et al. (5660854) in view of Bakker et al. (US5508036).
Regarding claims 61-62, Haynes teaches forming a carrier matrix of collagen or polyglycolic acid (col. 4, lines 21-34) in the form of a surgical dressing or bandage (Abstract) that is either coated with or has incorporated therein (col. 8, lines 31-41) HPMC (col. 7, lines 44-51) and a drug wherein it is realized by those of ordinary skill in the art that the HPMC is water soluble. Haynes fails to teach the thickness of the coating on the outside of the bandage material. However, the exterior of the bandage would inherently be coated due to the “soaking” method of the prior art. Further Haynes teaches that the coating may contain up to 30 micron diameter drug particles (col. 5, lines 56-58).  It could not be avoided according to the processing methods of Hayes that the coating could be prevented from being on the exterior of the substrate and thus with 30 micron particles it is logical that the minimum thickness of the coating of Haynes would be 30 microns. Further based on the coating method of Haynes and the materials used and the amounts of materials used it is not likely that he would be providing coating thickness much larger than this. Therefore, Haynes generally implies a coating thickness of ~30 microns.  Haynes fails to teach the coating thickness of the current claims.  However, it is realized by those of ordinary skill in the art that thicker coatings would allow for more drug to be delivered from a single device.  Therefore, in the absence of criticality of the coating thickness of the current claims one of ordinary skill in the art would consider at the time of invention it obvious to optimize the coating thickness of Haynes in order to control the amount of drug delivered by the device of Haynes.  Further it 
6.	Claims 63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haynes et al. (5660854) in view of Bakker et al. (US5508036)as applied to claims 61-65 and 70 above and further in view of Licht et al (USPGPub 2004/0175423).
Regarding claims 63, the teachings of Haynes in view of Bakker are as shown above. Haynes in view of Bakker is silent regarding the molecular weight of the HPMC used in his invention although the function of the HPMC is as an excipient.  However, Licht shows that when using HPMC as an excipient in drug releasing medical devices, it is preferable to use HPMC having the exact molecular weight range claimed [0366].  Therefore, one of ordinary skill in the art would have considered it obvious at the time of invention to use the molecular weight guidance of Licht in the selection of the molecular weight of .
7.	Claims 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Haynes et al. (5660854) in view of Bakker et al. (US5508036) as applied to claims 61-65 and 70 above and further in view of Cullen et al. (USPGPub 2006/0159732).
Regarding claims 64, the teachings of Haynes in view of Bakker are as shown above. Haynes in view of Bakker fails to teach the use of a dye in his medical device.  However, Cullen shows that it is common to incorporate antioxidant dyes into medical wound dressings for the purpose of preventing decomposition of the active agents that are contained in the wound dressing [0044] which may include silver salts [0027] which have anti-proliferative properties.  Therefore one would of ordinary skill in the art would have considered it obvious  to either incorporate the silver salts of Cullen in the invention of Haynes in view of Bakker, which are known for their anti-proliferative properties in conjunction with the dyes of Cullen which are shown to protect said silver salts, or one would merely incorporate the dyes of Cullen  which are known to protect the active agents in the invention of Haynes in view of Bakker in order to provide additional or supplemental anti-proliferative properties and protection thereof to the invention of Haynes in view of Bakker or in order to protect the active agents of Haynes in view of Bakker from oxidation.  Further with regards to where the dye would be present a point should be made.  As described above, Haynes teaches both active agent “in” the matrix sheet and “on” the matrix sheet, wherein “on the matrix sheet” can reasonably be considered part of the water-soluble layer.  Therefore, the scenarios of claim 73 and 74 are both shown by the combination. Further with only a limited number of possible locations (e.g., on the matrix or the water-soluble layer) it would be obvious to at least try incorporation of the dye in either or both of the layers. Further it should be noted the water-soluble layer of claim 1 it not necessarily separate from the matrix sheet of claim 1 as claimed.
s 65-70 and 76-80 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakker et al. (US5508036)
	Regarding claims 65, 68 and 70, Bakker teaches applying an adherence layer of HPMC to a matrix layer (column 12, lines 32-50) wherein the device of the prior art might either promote healing internally or alternatively prevent the adhesion of internal body structures to one another.  Bakker fails to teach the coating thickness range of the current claims although Bakker does teach a range for the layer given that it is intended to replace in porous layer in embodiments wherein the adhesive layer is used.  However, Bakker teaches that the thickness of the device, especially the thickness of polymeric portions of the device, controls the amount of time that the device will effectively last and perform its intended task (col. 2, lines 57-64).  Therefore, in the absence of criticality of the specific thickness of the current claims, one of ordinary skill in the art would have considered it obvious at the time of invention to optimize the thickness of polymeric layers of the invention of the prior art in order to control the lifetime of the device created. Further this concept would generally apply to all layers of the device so that as one-layer thickness is modified other layers would reasonably be modified in the absence of a teaching present in the prior art that would lead one away from such actions. Further given that the product of the prior art is made of the same materials it would reasonably have the same uniaxial adhesion as the claimed product. Further as described above, Bakker teaches providing an optimized pore size for tissue ingrowth. Further the product of the prior art is non-limiting with regards to use and would presumably be suited for use on meningeal surfaces.  Further the current claims are product claims that only cite an intended use of product as being used in relation to meningeal tissue.  The current claims do not limit the use of the product to meninges or tissue related thereto. Further the coating of the prior art is presumably only on one side. Otherwise it would presumably cause the outcome that the product was provided to prevent which are tissue adhesions.

	Regarding claim 69, it is noted that claim 69 is a product-by-process claim.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the instant case, the product of the prior art could be manufactured by the claimed process and thereby would meet the limitations of the current claims.
Regarding claims 76 and 79-80, Bakker teaches applying an adherence layer of HPMC to a matrix layer (column 12, lines 32-50) wherein the device of the prior art might either promote healing internally or alternatively prevent the adhesion of internal body structures to one another.  Bakker fails to teach the coating thickness range of the current claims although Bakker does teach a range for the layer given that it is intended to replace in porous layer in embodiments wherein the adhesive layer is used.  However, Bakker teaches that the thickness of the device, especially the thickness of polymeric portions of the device, controls the amount of time that the device will effectively last and perform its intended task (col. 2, lines 57-64).  Therefore, in the absence of criticality of the specific thickness of the current claims, one of ordinary skill in the art would have considered it obvious at the time of invention to optimize the thickness of polymeric layers of the invention of the prior art in order to control the lifetime of the device created. Further this concept would generally apply to all layers of the device so that as one-layer thickness is modified other layers would reasonably be modified in the absence of a teaching present in the prior art that would lead one away from such actions. Further given that the product of the prior art is made of the same materials it would reasonably have the same uniaxial 
Regarding claims 77 and 78, Bakker further teaches wherein his product may contain pores meeting a size limitation range that substantially overlaps that of the current claims (abstract).
Claims 71-75 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bakker et al. (US5508036) in view of Lauritzen (US9056151). 
	Regarding claims 71 and 74-75, Bakker teaches applying an adherence layer of HPMC to a matrix layer (column 12, lines 32-50) wherein the device of the prior art might either promote healing internally or alternatively prevent the adhesion of internal body structures to one another.  Bakker fails to teach the coating thickness range of the current claims although Bakker does teach a range for the layer given that it is intended to replace in porous layer in embodiments wherein the adhesive layer is used.  However, Bakker teaches that the thickness of the device, especially the thickness of polymeric portions of the device, controls the amount of time that the device will effectively last and perform its intended task (col. 2, lines 57-64).  Therefore, in the absence of criticality of the specific thickness of the current claims, one of ordinary skill in the art would have considered it obvious at the time of invention to optimize the thickness of polymeric layers of the invention of the prior art in order to control the lifetime of the device created. Further this concept would generally apply to all layers of the device so that as one-layer thickness is modified other layers would reasonably be modified in the absence of a teaching present in the prior art that would lead one away from such actions. Further given that the 
Regarding claims 72 and 73, Bakker further teaches wherein his product may contain pores meeting a size limitation range that substantially overlaps that of the current claims (abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/               Examiner, Art Unit 1717